F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 27 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    SHANNON YOUNG,

                Plaintiff-Counter-
                Defendant-Appellant,
                                                          No. 03-2058
    v.                                          (D.C. No. CIV-02-941 MV/LFG)
                                                           (D. N.M.)
    DORA GREEN; FRATERNAL
    ORDER OF POLICE CREDIT
    UNION,

                Defendants-Counter-
                Claimants-Appellees.


                            ORDER AND JUDGMENT            *




Before MURPHY , HARTZ , and McCONNELL , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellant Shannon Young, appearing pro se, appeals from the district

court’s order that dismissed his complaint with prejudice for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). To the extent we can decipher his briefs on

appeal, he argues that the dismissal is a violation of due process, and he should

have been allowed discovery to produce evidence in support of his claims so that

they could be tried to a jury.

       We review a dismissal under Rule 12(b)(6)      de novo , accepting all

well-pleaded factual allegations as true and viewing them in the light most

favorable to appellant.   Sutton v. Utah State Sch. for Deaf & Blind   , 173 F.3d

1226, 1236 (10th Cir. 1999). Dismissal is not proper “unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.”    Id. (quotation omitted).

       The district court dismissed appellant’s complaint with prejudice because

all of appellant’s claims were based on the same specious premise that the car

loan he obtained from appellee Fraternal Order of Police Credit Union was not

valid because it was not paid to him in gold or silver. We have carefully

reviewed the parties’ materials and the record on appeal. We resolve that this

appeal is frivolous, and we affirm for substantially the same reasons thoroughly

discussed by the district court in its January 27, 2003 order.




                                            -2-
      We construe appellant’s paper styled “Formal Notice to the Court” as a

motion for sanctions, and deny it. Appellant’s papers styled “Motion to Deny

Entry of Appearance and Standing” and “Motion for Leave of Court” are also

denied.

      The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith.


                                                  Entered for the Court



                                                  Michael R. Murphy
                                                  Circuit Judge




                                       -3-